Citation Nr: 0516366	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of fractures of the 3rd, 4th and 
5th metatarsals of the right foot with a surgical scar.  

2.  Entitlement to service connection for right ankle 
peroneal tendonitis, claimed as secondary to service-
connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from July 3, 1983 to August 27, 
1983, from October 1985 to May 1989, and from November 1989 
to November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2002 and April 2003 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) located in Boise, Idaho, pertinent part 
of which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims on appeal, 
obtained all relevant and available evidence identified by 
him, and provided him a complete and appropriate VA medical 
examination in assisting him in substantiating his claims on 
appeal.  

2.  The veteran's service-connected residuals of fractures of 
the 3rd, 4th and 5th metatarsals of the right foot, with 
surgical scar, is objectively shown to be manifested by: 
complaints of right foot and ankle pain; mild degenerative 
changes of the 5th metatarsal on X-ray studies; moderate 
limitation of motion of the right ankle; occasional laxity of 
the right ankle joint; a well-healed and nontender surgical 
scar over the 5th metatarsal; and, overall functional 
impairment ratable as no more than a moderate foot injury.  

3.  The veteran's current right ankle peroneal tendonitis was 
not shown in service, and is not shown to be related to such 
service or to service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for no more than a 10 percent evaluation for 
residuals of fractures of the 3rd, 4th and 5th metatarsals of 
the right foot, with surgical scar, are met, on the basis of 
occasional right ankle instability.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.45, 4.71a, Diagnostic Code 5284 (2004); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (prior to and from 
August 30, 2002).  

2.  The criteria for a separate 10 percent rating for 
residuals of fractures of the 3rd, 4th and 5th metatarsals of 
the right foot, with surgical scar, are met, on the basis of 
arthritis of the 5th metatarsal, with pain and limitation of 
motion of the right ankle joint.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 
4.42, 4.45, 4.71a, Diagnostic Codes 5010 and 5271 (2004).  

3.  Right ankle peroneal tendonitis was not incurred in, or 
aggravated by, active service, and is not the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist Claimants

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate each claim on appeal; and whether each claim has 
been fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claims on appeal, to include evidence necessary for an 
increased (compensable) rating for his service-connected 
right foot disorder and for service-connected for a right 
ankle disorder, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was provided with a copy 
of July 2002 and April 2003 RO rating decisions setting forth 
the general requirements of applicable law pertaining to 
evidence to warrant a grant of service connection for a right 
ankle disorder and the grant of an increased (compensable) 
evaluation for his right foot disorder.  The general 
advisement was reiterated in the Statement of the Case (SOC) 
dated in December 2003 as to both issues.  

With regard to whether RO action at any time during the 
course of the development of this case has been compliant 
with the guidance set forth by the Court in Quartuccio, the 
Board notes that the veteran was advised of the evidence 
which would substantiate his claims, and the responsibility 
for obtaining it, by a VCAA notice letter dated in March 
2003.  The notice provided the veteran of the information 
needed to substantiate his claims on appeal, but no reply is 
of record and arguments of his representative, received in 
February and December 2004 do not include any specific 
additional information.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (Pre-VCAA case, holding that where claimant 
was advised of the need to submit competent medical evidence 
indicating that he had the disorders at issue, and further 
substantiating evidence suggestive of a linkage between his 
active service and the disorders, provisions of the VCAA as 
to notice are satisfied).  

VA has obtained also all identified records noted by the 
veteran throughout the pendency of this matter since the 
inception of the claim.  38 U.S.C.A.§ 5103A (a),(b) and (c).  
In response, the veteran merely stated in March 2003 that all 
of his pertinent medical treatment had been at VA facilities, 
whose records are on file.  

Additionally, the Board emphasizes that the action take 
herein is substantially favorable to the veteran and his 
arguments, and represents a very compassionate, if not 
generous, adjudication of the matter.  That is, the veteran 
specifically stated in his January 2004 substantive appeal 
that he seeks only a 10 percent rating for his right foot 
disorder.  As will be noted below, the Board finds 
entitlement to more, albeit with a denial of the claim of 
service connection for right ankle peroneal tendonitis.  
Sufficient medical evidence is on file for this substantially 
favorable action.  As argued, in part, by the veteran's 
representative in December 2004, the evidence of record is 
not entirely uniform.  However, noting this fact does not 
make the medical evidence of record conflicting, 
inconsistent, or unreliable, warranting a Remand for another 
VA examination.  Rather, the veteran appears to have varying 
levels of impairment during the appeal, as reflected in the 
objective clinical evidence.  Any additional efforts to 
assist the veteran, or to provide another VA examination, in 
accordance with the VCAA would serve no useful purpose but to 
delay the matter, which may be beneficially resolved at this 
time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case. Given the development undertaken 
by the RO and the fact that the veteran has pointed to no 
other evidence which has not been obtained, the Board finds 
that the record is ready for appellate review.


The Merits of the Claims on Appeal 

Criteria for Evaluating a Right Foot Disorder  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the VA Schedule for 
Rating Disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected right foot disability.  
Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of fractures of the 
3rd, 4th and 5th metatarsals of the right foot, with surgical 
scar, has historically been rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 
5284, a 10 percent rating is warranted for foot injuries 
which are productive of moderate impairment.  A 20 percent 
rating is warranted for foot injuries which are productive of 
moderately severe impairment.  A 30 percent evaluation is 
warranted for foot injuries which are productive of severe 
impairment, and a 40 percent rating is available for actual 
loss of use of the foot.  No greater evaluation is available 
under Diagnostic Code 5284.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
38 C.F.R. § 4.40 required consideration of factors such as 
lack of normal endurance, functional loss due to pain and 
pain on use, specifically limitation of motion due to pain on 
use including that experienced during flare ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

While 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, require 
consideration of functional disability due to pain and 
weakness, instability and arthritis, the evaluation of the 
same disability or manifestations under different diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14.  Rather, the 
veteran's disability will be rated under the diagnostic code 
or codes that allows the highest possible evaluation for the 
clinical findings shown on objective examination.  However, 
38 C.F.R. § 4.14 does not prevent separate evaluations for 
the same anatomic area under different diagnostic codes, 
including separate rating for separate and distinct 
functional impairments.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

Accordingly, the Board considers Diagnostic Code 5284, along 
with Diagnostic Codes 5270 and 5271 regarding functional 
impairment of both the foot and ankle.  

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of motion of the ankle.  This code 
also provides a 20 percent rating for marked limitation of 
motion of the ankle, but no greater evaluation is available 
under this Diagnostic Code.  

The normal range of motion of the ankle is 0 to 20 degrees of 
dorsiflexion, and 
0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  

Diagnostic Code 5270 provides a 30 percent rating for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or ankylosis in dorsiflexion between 0 
degrees and 10 degrees.  A 40 percent rating is assigned for 
ankle ankylosis in plantar flexion at more than 40 degrees, 
or ankylosis in dorsiflexion at more than 10 degrees, or with 
an abduction, adduction, inversion or eversion deformity.  

Diagnostic Code 5010 directs that arthritis due to trauma and 
substantiated by x-ray findings are rated by analogy to 
degenerative arthritis under Diagnostic Code 5003.  Under the 
provisions of Diagnostic Code 5003, degenerative arthritis 
substantiated by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5271).  However, when the limitation of motion of the 
specific joint or joints involved warrants a noncompensable 
evaluation, a rating of 10 percent is for application for 
each such major joint or group of joints affected by the 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5003.  

The Board points out that there have been recent changes in 
the law regarding the veteran's surgical scar at Diagnostic 
Code 7800-effective August 30, 2002.  Since this change 
occurred while the veteran's appeal was pending, application 
of both the old and revised law is considered and the law 
that is more favorable to the veteran's claim is applied. See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13.  

However, it is important to note that the Board must apply 
the old law prior to the effective date of the new law. See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  

Prior to August 30, 2002, disfiguring scars of the nose, 
under Diagnostic Code 7800, resulted in a noncompensable 
rating when slight. Moderate, disfiguring scars resulted in a 
10 percent rating.  For a 30 percent evaluation, disfiguring 
scars of the head, face, and neck had to be "severe," 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  For a 50 percent rating, 
there had to be complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.

Under the new criteria, Diagnostic Code 7800 calls for a 10 
percent rating with one characteristic of disfigurement.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement, a 30 percent rating is 
warranted.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricle), cheeks, lips), or; with four or five 
characteristics of disfigurement, a 50 percent rating is 
warranted under Diagnostic Code 7800.  With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement, an 80 percent rating is warranted.  

Analysis

The Board initially notes that the veteran's service medical 
records show that he sustained a fracture of the 5th, and 
possibly 3rd and 4th, metatarsal bones of the right foot in an 
October 21, 1990 right ankle twist-type injury.  The right 
5th metatarsal was unresponsive to an extended period of 
conservative foot casting, and the veteran underwent a 
surgical excision of a nonunion bone fragment to the right 
5th metatarsal in November 1990.  There was considerable 
postoperative improvement with complete healing, and no 
complaints thereafter, including on separation examination.  

No residuals were found on post-service VA examination in 
June 1994-the VA examiner noted that the foot fractures 
residuals were, "asymptomatic."  

Service connection for the residuals of the above right foot 
injury, characterized at the RO as, "fracture of the right 
foot with surgical scar" was established by an October 1994 
rating decision, and a noncompensable disability rating was 
assigned under Diagnostic Code 5284.  

The veteran asserts on appeal that as a bus driver, he uses 
his right foot throughout the day, and that by the end of his 
work day his right foot is so painful that he needs to 
elevate it to relieve his symptoms.  

A review of the VA and private medical evidence dated prior 
to a March 2003 VA foot examination report shows complaints 
of various disorders not pertinent to the appeal, including 
painful disorders of the spine, knees and shoulders.  His 
pertinent complaints were primarily of right ankle pain, with 
occasional right foot pain, and not all of the veteran's 
right ankle complaints can be associated with service-
connected disability, as detailed below.  Most significantly, 
two VA examiners noted objective evidence of right ankle 
instability on outpatient evaluations on December 5, 2002 and 
March 6, 2003, as emphasized by the veteran's representative 
in written argument received at the Board in December 2004, 
even though other evidence shows no such instability.  

Similarly, while X-ray studies of December 2002 were negative 
for arthritis, X-ray studies of March 2003 revealed, in 
pertinent part, mild degenerative changes about the 
tarsometatarsal joint of the great toe (5th metatarsal) of the 
right foot.  

The March 2003 VA feet examination report includes a reported 
history of recurrent right ankle twisting and local 
tenderness, for which the veteran reportedly wears an ankle 
brace full-time.  On examination, the veteran was noted to be 
exogenously obese at 265 pounds, and the VA examiner opined 
that the veteran's right ankle pain is more probably 
secondary to a lateral inflammation of the peroneal tendons, 
rather than the in-service foot injury, and a diagnosis of 
right peroneal tendonitis was given, with notation that there 
were no residuals of the in-service right foot injury.  

The VA examiner's objective findings included notation that 
the ankles appeared symmetrical with no atrophy or swelling.  
Ankle dorsiflexion was to 15 degrees, with plantar flexion to 
54 degrees for both the right and left foot.  Inversion was 
65 out of 65 degrees.  While some laxity was noted in both 
ankles upon slight plantar flexion, the examiner emphasized 
that there was no lateral collateral instability, and that 
varus stress testing of the ankles did not produce pain.  The 
veteran's sensation was intact.  The VA examiner was of the 
opinion that the above noted X-rays were essentially within 
normal limits.  The diagnosis was an inversion injury of the 
right ankle, status post debridement of non-union fragments 
of November 1990, and right peroneal tendonitis.  

As to the March 2003 VA examiner's diagnosis of right 
peroneal tendonitis, the opinion was that this disorder was 
not related to the veteran's service-connected in-service 
foot injury.  The VA examiner was also of the opinion that 
there was no right ankle instability on examination which may 
be related to the veteran's service-connected ankle injury, 
and that there were, in fact, "no residuals of the right 
foot" fractures of the 3rd, 4th and 5th metatarsals.  

It is also significant that more recent VA treatment records 
of April 2003 reveal a full range of motion of the right 
ankle, with no apparent instability of the right ankle and no 
localized tenderness of the 5th metatarsal.  No laxity of the 
right ankle was found on evaluation in September 2003 as 
well, including on bone scans testing of both May and 
September 2003.  

Upon a thoughtful review of all of the clinical evidence of 
record, the Board finds that, despite a VA examiner's March 
2003 statement that there were "no residuals" of the 
veteran's service-connected fractures of the 3rd, 4th and 5th 
metatarsals, credible medical evidence of record, including 
the March 2003 X-ray studies and the March and December 2003 
VA clinical findings, objectively demonstrate that the 
veteran's service-connected right foot disorder, now for the 
first time, includes mild degenerative changes of the 5th 
metatarsal.  Additionally, credible medical evidence 
demonstrates some moderate limitation of motion of the right 
ankle joint, with occasional laxity of the right ankle joint.  

Applying VA laws and regulations to the objectively 
demonstrated clinical facts of record, the Board finds that a 
10 percent rating is warranted for residuals of fractures of 
the 3rd, 4th and 5th metatarsals of the right foot, with 
surgical scar on account of occasional right ankle 
instability under 38 C.F.R. §§4.40, 4.45, and §§ 4.71a, 
4.118, Diagnostic Codes 5284 and 7804.  The veteran's right 
ankle instability is demonstrated only occasionally, and is 
not shown to result in more than moderate impairment, if 
that, and ratable as such under Diagnostic Code 5284.  

While it is true that the veteran appears to wear an ankle 
brace, the medical evidence does not show that any treating 
physician ordered that he do so, or that the prescribed use 
of the an ankle brace was required as a result of service-
connected residuals of fractures of the 3rd, 4th and 5th 
metatarsals.  Rather, the March 2003 VA medical opinion tends 
to show that to the extent that any ankle or leg brace is 
required, it is the result of non-service-connected peroneal 
tendonitis as no service-connected right foot residuals were 
found, residuals of which were thought not to exist.  
Specifically, the VA examiner's March 2003 medical opinion, 
which found no residuals at all, certainly supports no 
greater evaluation that a 10 percent rating granted herein.  
With no medical evidence of moderately severe impairment due 
to service-connected right foot disability, the Board finds 
that the criteria for more than a 10 percent rating on 
account of occasional instability, are not met or exceeded 
under Diagnostic Code 5284.  

The Board additionally finds that the veteran's mild 
degenerative changes of the 5th metatarsal of the right great 
toe, shown on VA X-ray studies of March 2003, in conjunction 
with the veteran's complaints of pain and demonstrated 
occasional limitation of motion of the right ankle, warrants 
no more than a separate 10 percent rating under 38 C.F.R. 
§§ 4.40 - 4.42, 4.45, 4.71a, Diagnostic Codes 5010 and 5271 
(2004).  A sympathetic review of the evidence warrants rating 
the veteran's right foot disorder (apart from the occasional 
instability discussed above) as comparable to a moderate 
ankle disorder on account of painful 5th metatarsal arthritis 
with limitation of motion of the right ankle.  However, the 
criteria at Diagnostic Code 5010 and 5271 are not exceeded, 
as the veteran's arthritis is limited to the 5th metatarsal, 
the veteran's complaints of pain and tenderness are not 
always demonstrated on objective evaluation, and the 
limitation of motion of the right ankle is occasional only, 
and no more than moderate, if that.  Specifically, these 
limited findings do not more closely approximate moderately 
severe disability under Diagnostic Codes 5010-5271.  

The Board also notes that evidence of record demonstrates 
that the veteran's right 5th metatarsal surgical scar is 
repeatedly shown to be well-healed and nontender, including 
on VA examination in March 2003 and on numerous evaluations 
throughout the appeal period.  Accordingly, Diagnostic Codes 
7800-7805, both former and revised, provide no basis for an 
increased or separate rating.  

Under the circumstances in the instant case, the Board must 
find that the evidence warrants no more than two separate 10 
percent ratings for the veteran's service-connected residuals 
of fractures of the 3rd, 4th and 5th metatarsals of the right 
foot with a surgical scar, as detailed above.  The benefit-
of-the doubt doctrine has been applied in so finding.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular ratings for the veteran's service-connected 
left foot disorder. The evidence, however, does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
any of those disabilities. 38 C.F.R. § 3.321(b)(1) (2004).  

The evidence shows some occupation impairment, but no more 
than two separate 10 percent disability ratings already 
contemplate.  There is no evidence of any hospitalization 
during the pertinent appeal period, and the veteran's 
treatment and clinical history are not unusual.  Rather, the 
record shows that the manifestations of that disability are 
those contemplated by the regular schedular standards. It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1. Absent competent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1).

Service Connection for Right Ankle Tendonitis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Analysis

The veteran's service medical records show no right ankle 
peroneal tendonitis in service, including on examination at 
separation from service in November 1993.  

The post-service evidence of record shows no peroneal 
tendonitis for many years after the veteran's separation from 
service, without relation to such prior service or to 
service-connected disability.  To the contrary, a VA report 
of examination in March 2003 includes a detailed and specific 
medical opinion that the veteran's posterior lateral right 
ankle pain is the "more probable" secondary to a lateral 
inflammation of the peroneal tendons.  The March 2003 
examiner gave a diagnosis of peroneal tendonitis, described 
as of "recent" onset.  The VA examiner also opined that the 
veteran's right peroneal tendonitis is aggravated by the 
veteran's exogenous obesity.  The March 2003 VA medical 
opinion includes that the statement that there are no 
residuals of the veteran's service-connected right foot 
fractures.  

The evidence of record includes no medical evidence, VA or 
private, which is favorable to the claim of service 
connection for peroneal tendonitis, including as secondary to 
service-connected disability.  The unopposed March 2003 VA 
medical opinion is credible, and weighs heavy against the 
claim on both a direct and secondary basis.  The veteran's 
entire documented history was reviewed at the time of the 
March 2003 VA medical opinion, and the examiner was unable to 
associate the veteran's "recent" peroneal tendonitis, with 
the old in-service injury or with service-connected 
disability.  

With no credible evidence, other than the veteran's own lay 
opinion, of a medical nexus between the veteran's recent 
peroneal tendonitis and his prior military service, the in-
service right foot injury, or it's service-connected 
residuals, the claim on appeal must be denied on all bases, 
direct and secondary.  See Voerth v. West, 13 Vet. App. 117 
(1999).  

While the veteran may strongly believe that there is a 
relationship between his service-connected 3rd, 4th and 5th 
metatarsal fractures, and his peroneal tendonitis, there is 
no medical evidence to support this lay belief.  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a layperson's observation is competent.  See Savage, 10 
Vet. App. at 495-97.  

Significantly, the March 2003 VCAA notice advised the veteran 
of his need to submit, or at least identify, medical evidence 
which associates his peroneal tenonitis with his prior 
service or service-connected disability.  The veteran neither 
submitted such evidence, nor did he identify such evidence.  
Rather, the VA assisted him by providing him a VA 
examination, the report of which was not favorable to this 
claim.  Accordingly, with the above evidence of record, the 
claim is properly denied.  See McManaway, 13 Vet. App. at 66.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence of record is 
against the claim, as noted above.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (2004).  As to the claim of service 
connection for peroneal tendonitis, there is no such 
approximate balance of positive and negative evidence.  
Rather, the preponderance of the evidence is against the 
claim of service connection for peroneal tendonitis both as 
directly incurred or as secondary to service-connected 
disability.  




ORDER

A 10 percent disability evaluation for residuals of fractures 
of the 3rd, 4th and 5th metatarsals of the right foot, with 
surgical scar, is granted on the basis of occasional right 
ankle instability, subject to the controlling regulations 
applicable to the payment of monetary benefits.   

A separate 10 percent disability evaluation is granted for 
residuals of fractures of the 3rd, 4th and 5th metatarsals of 
the right foot, with surgical scar, on the basis of arthritis 
of the 5th metatarsal with pain and limitation of motion of 
the right ankle joint, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

The claim for service connection for right ankle peroneal 
tendonitis, to include as secondary to service-connected 
disability, is denied.  




	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


